Citation Nr: 0919893	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  08-05 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of bilateral 
foot injuries.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The Veteran had active service from June 1953 to January 
1984.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2007 rating action by the 
RO that denied service connection for residuals of bilateral 
foot injuries.  In May 2008 the Veteran appeared and gave 
testimony at a hearing before a Decision Review Officer at 
the RO.  A transcript of that hearing is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Aside from already service connected status post bilateral 
calcaneal spurs, bilateral foot injuries or disorders were 
not affirmatively shown to have been present during service; 
the Veteran's current bilateral foot disabilities were first 
diagnosed many years after service and are unrelated to 
disease, injury, or event of service origin. 


CONCLUSION OF LAW

Residuals of bilateral foot injuries were not incurred 
directly or presumptively in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 38 
C.F.R. § 3.159 (2007), amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate the claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided preadjudication VCAA notice by letter, dated 
in May 2007.  The Veteran was notified of the type of 
evidence needed to substantiate the claim of service 
connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  The Veteran 
was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit other records not in the custody of a Federal 
agency such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service records 
and private medical records.  The Veteran has been afforded 
VA examinations that provided medical findings and opinions 
relevant to the current claim.  Since review of the claims 
folder does not indicate that relevant evidence is available 
but not currently associated with the record, the Board 
concludes that the duty to assist the Veteran in the 
development of the current claim has been fulfilled.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Basis

Service clinical documents reveal considerable treatment for 
bilateral heel pain beginning in December 1964.  X-rays 
revealed bilateral calcaneal spurring.  During a November 
1965 hospitalization the veteran underwent excision of bone 
spurs from each heel.  The record shows occasional subsequent 
treatment for heel pain due to recurring spurs but no other 
pathology involving either foot was demonstrated.  

In August 1986 the Veteran underwent a post service discharge 
electromyographic evaluation at a military medical facility 
because of complaints of a burning sensation on the balls of 
the feet and it was noted that there was no current 
electrodiagnostic evidence of neuromuscular pathology, 
specifically, no evidence of peripheral neuropathy.

On a privately conducted medical examination in January 1990 
the only reference to the Veteran's feet consisted of a 
history of bone spur excision in 1965.  

Private clinical records and medical statements reveal that 
on an evaluation in January 2007 the Veteran was noted to 
have been diagnosed with peripheral neuropathy about five 
years earlier but he had noted bilateral foot and ankle pain 
earlier than that.  He gave an extensive history of service 
as a paratrooper and infantryman with a considerable amount 
of ambulating.  The Veteran believed that this trauma had 
taken its toll.  Surgery in 2004 for left foot hammertoe was 
reported. In November 2006 an orthopedist told him that his 
left ankle appeared to be fused and that his right was on its 
way to fusion.  

Current evaluation revealed a slow deliberate gait and the 
Veteran was unable to heel or toe walk.  The dorsalis pedis 
pulse was 2 + in the right foot but was unobtainable on the 
left, although that foot was warm and sensitive to the touch.  
He had discomfort on manipulation of each ankle and flatfoot 
deformities were reported which included varus deformities of 
each hind foot.  X-rays of the feet showed that each talus 
was plantar fixed and the talonavicular , subtalar, and 
calcaneocuboid joints showed severe narrowing.  Neuropathic 
changes were present in each midfoot and hind foot, and there 
was collapse through the level of the talonavicular joints 
bilaterally with fragmentation and irregular sclerosis.

Electromyography showed diffusely reduced or absent motor and 
sensory responses with mildly slow nerve conduction 
velocities.  Needle electrode examination showed fibrillation 
potentials and/or mild chronic neurogenic motor unit 
potential abnormalities which were indicative of chronic 
length dependent sensorimotor polyneuropathy.   Physical 
evaluation revealed limited range of motion in regard to the 
hind foot and mid foot region.  The impression of the 
examination was neuropathic arthropathy consistent with a 
Charcot arthropathy.  

In a statement dated January 18, 2007, a private physician 
discussed the evaluation of the Veteran's feet and lower 
extremities earlier that month as described above.  The 
doctor rendered a diagnostic impression of chronic axonal 
sensorimotor neuropathy with neuropathic joint deformities.  
He said that this was most likely a hereditary motor sensory 
neuropathy type II or hereditary sensory autonomic neuropathy 
type I.  

On VA examination of the heels in August 2007 the Veteran 
denied any specific injury related to his inservice heel spur 
formation.  Evaluation revealed no heel deformity and no 
pseudoarthrosis, intra-articular involvement, or malunion.  
There was no drainage, edema, erythema, increased 
temperature, ankylosis, joint involvement or painful motion 
in the heel area.  The Veteran walked with a shuffling gait 
and his walk was slightly antalgic.  There were no 
callosities, breakdown, or unusual footwear pattern.  The 
diagnosis was bilateral calcaneal osteophytes that were 
excised in November 1965 with continued heel pain and 
recurrence of osteophytes on current X-rays.  

On VA foot examination in August 2007 the Veteran had 
complaints of pain in the feet associated with swelling at 
rest, on standing, and on walking.  Evaluation revealed no 
painful motion in the forefoot, midfoot or hindfoot but there 
was bilateral foot edema and diffuse tenderness about the 
feet.  There was no instability but he had a shuffling and 
antalgic gait.  There was limitation when standing and 
walking for just a few minutes.  It was said that pes planus 
was not an issue but there were deformities in the hind foot, 
midfoot, and forefoot bilaterally with varus angulation at 
both ankles.  X-ray of the left foot noted pes planus and 
degenerative changes in the subtaler joints with bony 
sclerosis which raised the possibility of neuropathic joints.  
A plantar calcaneal spur was identified.  X-ray of the right 
foot showed soft tissue swelling in the mid tarsal region 
with degenerative changes, osteophytosis, and bone sclerosis 
in the region of the subtalar joints which were most likely 
due to neuropathic changes although possible post traumatic 
etiology could not be excluded.  Pes planus and a plantar 
calcaneal spur were also noted.  

During an August 2007 VA examination of the peripheral nerves 
the Veteran reported the onset of bilateral foot numbness 
since 1997 which had been worsening over time.  He described 
paresthesia and dysesthesias in both feet and paresthesia in 
both hands.  Weight bearing was painful and an antalgic gait 
disturbance was reported.  After evaluation the diagnosis was 
dense polyneuropathy of the feet bilaterally of unknown 
etiology and less substantial neuropathy of the hands which 
was of relatively new onset.  It was noted that the Veteran's 
current peripheral neuropathy did not manifest itself as 
bilateral calf pain and lower extremity paresthesia during 
service.  The examiner opined that the bilateral calf pain 
and paresthesia in the lower extremities noted inservice were 
most likely due to a back condition with radiculopathy for 
which he underwent a lumbar laminectomy and fusion during 
service.  The Veteran's current condition appeared to be a 
neuropathic disorder that began 13 years post service and had 
been progressive resulting in Charcot joints of the feet and 
neuropathy of the hands.  The etiology of this was unknown 
and the examiner noted that Agent Orange exposure was not 
known to be a causative factor for this type of neuropathy.  

In a rating action of October 2007 the RO granted service 
connection for bilateral calcaneal osteophytes (claimed as 
heel spurs) which were assigned a noncompensable rating from 
March 27, 2007.  

After a further VA examination in August 2008 the diagnoses 
included chronic length dependent axonal sensorimotor 
polyneuropathy secondary to foot deformities and presumably 
Charcot neurogenic joints. 
  
Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service. This may 
be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a)

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more of continuous, active 
military service and a chronic disease, such as degenerative 
joint disease, becomes manifest to a degree of 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

Legal Analysis

Initially the Board stresses that the RO has already granted 
service connection for bilateral calcaneal osteophytes (heel 
spurs).  The Veteran's current claim involves foot pathology 
other than this service connected disability.  

Review of the service medical documentation does not reveal 
any injury or pathology involving the Veteran's feet besides 
his calcanel spurs.  Moreover, no foot pathology aside from 
heel spurs was identified on a private medical evaluation 
conducted in January 1990, about six years after the 
Veteran's discharge from military service.  The first 
evidence of any foot pathology aside from heel spurs dates 
from 2007 when the Veteran was found to have neuropathic 
changes in each midfoot and hind foot with collapse of the 
talonavicular joints bilaterally with fragmentation and 
irregular sclerosis.  This was attributed to neuropathic 
arthropathy consistent with a Charcot arthropathy which was 
considered most likely hereditary in nature.  This neuropathy 
was said to have been found five years earlier, which would 
date its onset to 2002 about 18 years post service.  It is 
further noted in this regard that an electromyographic 
evaluation conducted more than two years after the veteran's 
retirement from service found no current electrodiagnostic 
evidence of neuromuscular pathology, especially no evidence 
of peripheral neuropathy.  

The Veteran has argued that his current foot pathology is the 
result of trauma consequent to inservice duties as a 
paratrooper and infantry officer.  However, this assertion is 
the only evidence linking his current bilateral foot 
pathology to service.  This unsubstantiated assertion amounts 
to an opinion about a matter of medical causation.  Although 
the Veteran is competent to describe his symptoms, there is 
no indication from the record that he has any medical 
training or expertise to provide a competent opinion on the 
complex medical matter of the cause of his complaints and the 
etiology of the medical condition found.  As a layman, he is 
not competent to offer a medical opinion regarding the 
diagnosis or etiology of a disorder.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Moreover, the significant amount of time 
with no record of foot complaints, particularly neuropathic 
foot complaints along with the lack of any such complaints or 
history on the examination in 1990 argues against any 
assertion that his symptoms have been continuous since 
service.  Additionally, the 2007 VA examiner's opinion 
against the claim carries the greatest probative weight as 
that examiner reviewed the claims file and provided a reason 
for his opinion.  

The Board notes that the Veteran has not claimed that his 
current foot disability is secondary to his service-connected 
calcaneal spurs, and the examiner did not relate the current 
foot disability to service-connected disability.  38 C.F.R. 
§ 3.310.  There is also no contention or evidence that the 
Veteran's foot disability is otherwise worsened by his 
service-connected calcaneal spurs.  38 C.F.R. § 3.310(b); see 
Allen v. Brown, 7 Vet. App. 439 (1995). 

Since the record does not contain competent evidence of a 
relationship between any bilateral foot pathology and service 
except for bilateral calcaneal spurs, service connection for 
additional bilateral foot disability, claimed as due to foot 
injuries, must be denied. As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990). 




ORDER

Entitlement to service connection for residuals of bilateral 
foot injuries is denied. 



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


